Case 1:19-cv-01139-WJM-NRN Document 64 Filed 11/16/20 USDC Colorado Page 1 of 9




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO
                               Judge William J. Martínez

  Civil Action No. 19-cv-1139-WJM-NRN

  RAYMOND MARTINEZ,

        Plaintiff,
  v.

  JOHN DOE (1), Captain;
  JOHN DOE (2), Operations Lieutenant (a.k.a. LT. TRUJILLO);
  JOHN DOE (3), SHU Lieutenant;
  JOHN DOE (4), Unit Officer; and
  UNITED STATES OF AMERICA,

        Defendants.


     ORDER DENYING PLAINTIFF’S MOTION TO RECONSIDER AND GRANTING
   DEFENDANT’S MOTION TO STRIKE PLAINTIFF’S THIRD AMENDED COMPLAINT


        This prisoner civil rights action arises out of Plaintiff Raymond Martinez’s

  (“Plaintiff”) claim against employees of the Federal Bureau of Prisons (“Defendants”),

  brought pursuant to Bivens v. Six Unknown Named Agents of Federal Bureau of

  Narcotics, 403 U.S. 388 (1971). On May 19, 2020, the Court granted summary

  judgment to all Defendants, holding that Plaintiff was unable to state a Bivens claim and

  granting him leave to amend his Second Amended Complaint solely to assert a claim

  under the Federal Tort Claims Act (“FTCA”) against the United States. (ECF No. 49.)

        Before the Court are Plaintiff’s Motion for Reconsideration and/or Notice of

  Appeal (“Motion for Reconsideration”) (ECF No. 50) and Motion for Extension of Time

  (“Motion for Extension”) (ECF No. 51), and Defendant Anthony Trujillo’s (“Defendant

  Trujillo”) Motion to Strike Plaintiff’s Third Amended Complaint (“Motion to Strike”) (ECF
Case 1:19-cv-01139-WJM-NRN Document 64 Filed 11/16/20 USDC Colorado Page 2 of 9




  No. 55). For the reasons stated below, Plaintiff’s Motions are denied, Defendant

  Trujillo’s Motion to Strike is granted, and Plaintiff’s Third Amended Complaint is

  dismissed without prejudice.

                                      I. BACKGROUND

         Plaintiff’s claim concerns an incident on May 25, 2017, in which he was allegedly

  attacked by members of a gang while incarcerated at the Federal Correctional

  Institution in Florence, Colorado. (ECF No. 1 at 9–10.) He f iled his initial Complaint on

  April 18, 2019, asserting a Bivens claim against six prison officials. (Id.) After being

  ordered to cure pleading deficiencies twice, Plaintiff filed his Second Amended

  Complaint on July 22, 2019. (ECF No. 12.) Defendants filed a Motion for Summary

  Judgment on the basis that Plaintiff had not exhausted his administrative remedies,

  rendering the Bivens claim unavailable to him. (ECF No. 26.)

         On March 26, 2020, Magistrate Judge N. Reid Neureiter recommended that the

  Court grant Defendant Trujillo’s Motion for Summary Judgment, finding that Plaintiff had

  not exhausted his administrative remedies. (ECF No. 40 at 10.) Plaintiff filed an

  Objection to Judge Neureiter’s Recommendation, asserting that he was unable to

  exhaust his administrative remedies due to an alleged cognitive impairment. (ECF No.

  44 at 2–3.) Plaintiff also conceded, however, that the Bivens claim was not available to

  him, and requested leave to file an amended complaint asserting a claim against only

  the United States pursuant to the FTCA. (Id. at 4–5.)

         On May 19, 2020, the Court overruled Plaintiff’s Objection and adopted Judge

  Neureiter’s Recommendation, dismissing Plaintiff’s Bivens claim and terminating all



                                               2
Case 1:19-cv-01139-WJM-NRN Document 64 Filed 11/16/20 USDC Colorado Page 3 of 9




  Defendants. (ECF No. 49.) The Court did, however, grant Plaintiff leave to amend his

  Complaint yet again in order to file a FTCA claim against the United States by June 16,

  2020. (Id.) Plaintiff filed his Motion for Reconsideration on June 15, 2020 (ECF No.

  50), challenging the dismissal of his Bivens claim. Defendant Trujillo filed a Response

  on July 6, 2020. (ECF No. 57.) Plaintiff filed his Motion for Extension to file his Third

  Amended Complaint on June 16, 2020 (ECF No. 51). On June 22, 2020, before the

  Court ruled on the Motion for Extension, Plaintiff filed his Third Amended Complaint.

  (ECF No. 53.) Defendant Trujillo filed his Motion to Strike on July 1, 2020. (ECF No.

  55.)

                                         II. ANALYSIS

  A.     Representation by Nathan Railey

         As a preliminary matter, the Court addresses Plaintiff’s apparent representation

  by Nathan Railey, who refers to himself as Plaintiff’s “next friend agent.” (ECF No. 52

  at 1.) Mr. Railey is a fellow inmate in the custody of the Federal Bureau of Prisons, and

  has been writing and submitting pleadings on Plaintiff’s behalf, including the Motion for

  Reconsideration and Third Amended Complaint now before the Court. (ECF Nos. 50 &

  53.) Mr. Railey is not an attorney, and his representation of Plaintiff has not been

  approved by the Court. Rather, based on his Notice of Agency filed on June 15, 2020

  (and subsequent to the proceedings at issue here) (ECF No. 52), Mr. Railey seeks to

  pursue the present action on Plaintiff’s behalf, asserting that Plaintiff is not mentally

  competent to represent himself. (ECF No. 52 at 1–2.)

         The Court need not consider whether Mr. Railey may ultimately be granted the



                                                3
Case 1:19-cv-01139-WJM-NRN Document 64 Filed 11/16/20 USDC Colorado Page 4 of 9




  right to litigate in Plaintiff’s place; he is not presently authorized to do so. While “next-

  friend” standing has been granted in limited cases involving habeas relief, the United

  States Supreme Court has stated that it is “by no means granted automatically to

  whomever seeks to pursue an action on behalf of another.” Whitmore v. Arkansas, 495

  U.S. 149, 169 (1990). Moreover, Colorado district courts have rejected “next-friend”

  standing where the proponent failed to demonstrate that it was authorized by a federal

  statute. Sutton v. Doe, 2018 WL 10322065 at *1 (D. Colo. Apr. 13, 2018). Ac cordingly,

  by merely identifying himself as Plaintiff’s “next friend agent” in Plaintiff’s pleadings, Mr.

  Railey has not established that he has standing to pursue this action on Plaintiff’s

  behalf.

         The District of Colorado Local Rules of Practice provide that only an attorney or

  unrepresented party may “appear in a matter before the court, sign and file a pleading

  or document, or participate in a deposition, hearing, or trial.” D.C.COLO.LAttyR 5(a).

  Local Attorney Rule 5 further provides that “[t]he responsibility for signing a pleading or

  document shall not be delegated.” Mr. Railey is in flagrant violation of Rule 5, admitting

  to authoring and filing pleadings on Plaintiff’s behalf. (ECF Nos. 44, 50, & 53.) The

  Court cautions Plaintiff that Mr. Railey’s continued representation without the Court’s

  approval will subject both he and Mr. Railey to sanctions under Rule 5.

  B.     Plaintiff’s Motion for Reconsideration

         District courts have broad discretion to reconsider interlocutory rulings before the

  entry of judgment. Rimbert v. Eli Lilly & Co., 647 F.3d 1247, 1251 (10th Cir. 2011).

  Grounds for such reconsideration include “(1) an intervening change in the



                                                 4
Case 1:19-cv-01139-WJM-NRN Document 64 Filed 11/16/20 USDC Colorado Page 5 of 9




  controlling law, (2) new evidence previously unavailable, and (3) the need to correct

  clear error or prevent manifest injustice.” Servants of Paraclete v. Does, 204 F.3d 1005,

  1012 (10th Cir. 2000). While the Court has discretion to alter its prior orders, a motion

  to reconsider “is not at the disposal of parties who want to rehash old arguments.” Nat’l

  Bus. Brokers, Ltd. v. Jim Williamson Prods., Inc., 115 F. Supp. 2d 1250, 1256 (D. Colo.

  2000) (quoting Young v. Murphy, 161 F.R.D. 61, 62 (N.D. Ill. 1995)). Rather, “a party

  must set forth facts or law of a strongly convincing nature to induce the court to reverse

  its prior decision.” Id.

         In his Motion for Reconsideration, Plaintiff argues that his Bivens claim should

  not have been dismissed for failure to exhaust administrative remedies. (ECF No. 50 at

  3–5.) He posits that he was only required to exhaust the remedies available to him, and

  that his cognitive impairments rendered the grievance process impossible for him to

  comply with, and therefore unavailable. (Id. at 6.) This argument conflicts with

  Plaintiff’s Objection to Judge Neureiter’s Recommendation, wherein he conceded that

  the Second Amended Complaint “succumbs to inadequacies requiring it to be

  dismissed.” (ECF No. 44 at 2–3.) The true basis of the Motion for Reconsideration

  appears to be that Mr. Railey, who authored the Objection and conceded the Bivens

  claim, was not previously aware of the extent of Plaintiff’s condition. (ECF No. 50 at 2

  (stating that after reviewing Plaintiff’s medical documents, he believes that “a new legal

  landscape is at play”).)

         A motion for reconsideration may not be used to “revisit issues already

  addressed” in prior briefing. Servants of Paraclete, 204 F.3d at 1012. The Court



                                              5
Case 1:19-cv-01139-WJM-NRN Document 64 Filed 11/16/20 USDC Colorado Page 6 of 9




  already considered Plaintiff’s mental condition. (ECF No. 49.) As Judge Neureiter

  noted, Plaintiff had already initiated grievances on unrelated matters, indicating that he

  has the cognitive capability to exhaust administrative remedies. (ECF No. 40 at 10.)

  Although the severity of Plaintiff’s injuries may be new information to Mr. Railey, Plaintiff

  attached his extensive medical documentation to his initial Complaint. (ECF No. 1 at

  19–85.) Plaintiff also discussed his medical issues in his Objection to Judge Neureiter’s

  Recommendation. (ECF No. 44 at 3.) Finding no grounds for reconsidering the

  adoption of Judge Neureiter’s Recommendation, Plaintiff’s Motion for Reconsideration

  is denied.

  C.     Motion to Strike Plaintiff’s Third Amended Complaint

         Defendant Trujillo moves to strike Plaintiff’s Third Amended Complaint on two

  grounds. First, he contends that Plaintiff has not complied with Federal Rule of Civil

  Procedure 11, which requires pleadings to be signed by a party or the party’s attorney.

  (ECF No. 55 at 4.) Second, he argues that Plaintiff has failed to comply with the

  Court’s prior order regarding amendment of the Complaint. (Id. at 6.)

         i.     Failure to Comply with Rule 11 Signature Requirement

         Rule 11 states the pleading requirements. Fed. R. Civ. P. 11. Relevant here is

  the requirement that all pleadings be signed by at least one attorney of record, or by a

  party personally if he or she is unrepresented. Id. Rule 11(a) further provides that a

  court “must strike an unsigned paper unless the omission is promptly corrected after

  being called to the attorney’s or party’s attention.” Id.

         As noted, another inmate, Mr. Railey, authored Plaintiff’s Third Amended



                                                6
Case 1:19-cv-01139-WJM-NRN Document 64 Filed 11/16/20 USDC Colorado Page 7 of 9




  Complaint. (ECF No. 53 ¶ 1.) While Mr. Railey signed the Third Amended Complaint,

  Plaintiff did not. (Id. at 26.) Mr. Railey is not a party to this action, nor does he purport

  to be a licensed attorney authorized to represent Plaintiff. Rather, in his Notice of

  Agency, he lists several actions to which he has been a party and names treatises of

  tort law which he has studied. (ECF No. 52 at 1–2.) Notwithstanding his quasi legal

  background, Mr. Railey is not authorized to sign the Third Amended Complaint on

  Plaintiff’s behalf.

         Moreover, it is not clear that Plaintiff was even aware that Mr. Railey had filed the

  Third Amended Complaint. Plaintiff submitted his Request for Extension six days

  earlier, stating that he and Mr. Railey had been separated and were not in contact.

  (ECF No. 51 at 1.) This raises the concern that Plaintiff was not aware of Mr. Railey’s

  filing of the Third Amended Complaint. As such, Plaintiff’s Third Amended Complaint is

  stricken for failure to comply with Rule 11.

         ii.     Failure to Amend in Compliance with Court Order

         Defendant Trujillo argues that beyond the signature defect, Plaintiff has filed his

  Third Amended Complaint in violation of Federal Rule of Civil Procedure 15, which

  requires leave of the Court to amend a pleading. (ECF No. 55 at 6; Fed. R. Civ. P. 15.)

  Specifically, he posits that Plaintiff reasserted his Bivens claim, and named the

  individual Defendants in the Third Amended Complaint, which is impermissible because

  the Court previously granted summary judgment to the individual Defendants and

  dismissed Plaintiff’s Bivens claim with prejudice. (ECF No. 55 at 6.)

         Recognizing that Plaintiff is proceeding pro se, the Court “review[s] his pleadings

  and other papers liberally and hold[s] them to a less stringent standard than those

                                                 7
Case 1:19-cv-01139-WJM-NRN Document 64 Filed 11/16/20 USDC Colorado Page 8 of 9




  drafted by attorneys.” Trackwell v. United States, 472 F.3d 1242, 1243 (10th Cir.

  2007). The liberal construction and leniency of the Court toward pro se litigants,

  however, does not give such parties a license to shirk federal and local rules. See

  Green v. Dorrell, 969 F.2d 915, 917 (10th Cir. 1992) (stating that a pro se litigant

  “nevertheless must follow the same rules of procedure that govern other litigants”). A

  litigant’s repeated failure to cure deficient filings may provide a basis for a court to

  dismiss the action in its entirety. See, e.g., Jackson v. Jackson, 377 F. App’x 829, 831

  (10th Cir. 2010) (upholding dismissal of pro se litigant’s complaint after repeated failure

  to comply with court’s orders to cure deficient filings).

          In adopting Judge Neureiter’s Recommendation and granting Defendants’

  Motion for Summary Judgment, the Court granted Plaintiff leave to amend, expressly

  ordering him to name only the United States as a defendant and assert claims only

  pursuant to the FTCA. (ECF No. 49.) Plaintiff disregarded this Order, refiling against

  individual Defendants and reasserting his Bivens claim in addition to the FTCA claim.

  (ECF No. 53.) Plaintiff’s failure to comply with the Court’s orders warrants dismissal of

  his claim. See Jackson, 377 F. App’x at 831; Parris v. Attorney Gen, 2006 WL

  2869522, at *2 (D. Colo. Oct 6, 2006). Accordingly, the action is dismissed without

  prejudice. Given the foregoing, Plaintiff’s Motion for Extension of Time is denied as

  moot.

                                       III. CONCLUSION

          For the reasons set forth above, the Court ORDERS as follows:

  1.      Plaintiff’s Motion for Reconsideration (ECF No. 50) is DENIED;



                                                8
Case 1:19-cv-01139-WJM-NRN Document 64 Filed 11/16/20 USDC Colorado Page 9 of 9




  2.    Defendant Trujillo’s Motion to Strike (ECF No. 55) is GRANTED;

  3.    Plaintiff’s Motion for Extension of Time (ECF No. 51) is DENIED;

  4.    Plaintiff’s Third Amended Complaint (ECF No. 53) is DISMISSED WITHOUT

        PREJUDICE;

  5.    The parties shall bear their own costs and attorney’s fees; and

  6.    The Clerk shall terminate this action.


        Dated this 16th day of November, 2020.

                                                     BY THE COURT:



                                                     _______________________
                                                     William J. Martínez
                                                     United States District Judge




                                                 9
